DETAILED ACTION

Response to Amendment
The Amendment filed on 10/26/20 has been received and made of record.  As requested, the specification and claim 1 have been amended, claim 4 has been cancelled, and claims 8-9 have been added. Claims 1-3 and 5-9 are pending.

Response to Arguments
Applicant's arguments filed 10/26/20 have been fully considered but they are not persuasive. Applicant argues the following:
“the side clips/brackets 41 of Hatley et al. '518 merely support the assembly tube 15 from below, but the clips/brackets 41 do not have presently claimed ʌ-shape or n-shape. Moreover, the side clips/brackets 41 of Hatley et al. '518 would tend to exert pressure to opposed sides of the belt and not on the front portion of the lower clothing piece so as to stimulate the gluteus maximi, iliac crest and abdominal muscles of the user, thereby promoting the development of muscles around the user's waist.
 
Moreover, the difference between the above-described structure of the present invention and the structure of Hatley et al. '518 are exemplified by in the following points.

The posture correcting device of the present invention - as shown in FIG. 4 -discloses that by inserting the waist part of the user's pants into the lower clothing supports 130a, 130b, the vertical rods 120a, 120b are supported on the rear portion of the waist part of the user’s pants, so that the weight exerted by the armpit rests, once the armpit rests are fitted in the armpit of the user, is applied to the rear portion of the lower clothing piece. The posture correcting device, in turn, then generates a pressure on the front portion of the waist part of the user’s pants which stimulates the gluteus maximi, iliac crest and abdominal muscles of the user, thereby being able to promote the development of muscles around the user's waist.

Namely, the presently claimed invention, by which the structure the lower clothing supports 130 and the vertical rods 120 are connected with one another, functions to straighten the posture of the user with the self-retentivity of the vertical rods 120. At the same time, due to the claimed arrangement in which the rear portion of the lower clothing portion is inserted into the ʌ -shape or n-shape of the lower clothing supports 130, the posture correcting device is designed to provide a passive stimulation to gluteus maximi, iliac crest and abdominal muscles of the user.

Furthermore, as shown in Fig. 4, by inserting the rear portion of the waist part of the user’s pants into the lower clothing supports 130a, 130b, the presently claimed invention results in a structure in which the rear portion of the waist part of the user’s pants support the vertical rods 120a, 120b. Thereby, when the user moves and attends to his/her daily activities, while wearing the posture correcting device, the pressure, in the direction of the ground, is transmitted from the armpit rests, through the lower clothing supports, to the rear portion of the lower clothing piece. This pressure, in turn, is applied to the rear portion of the lower clothing piece in the direction of the ground and is eventually transmitted to a front portion of the lower clothing piece. The transmission of such pressure to the front portion of the lower clothing piece, accordingly, stimulates the gluteus maximi, iliac crest and abdominal muscles of the user, thereby promoting the development of muscles around the user's waist. That is to say, if a pressure is exerted to the rear portion of the lower clothing piece in a downward direction results in a pressure being exerted on the 

Whereas, Hatley et al. '518 does not have a structure in which the assembly tube 15 has a ʌ -shape or a n-shape so that the rear portion of the waist part of the pants can be receive and inserted. Hatley et al. '518 has a structure in which the assembly tube 15 and the side clip/bracket 41 are fastened to the sides of the support belt assembly 13 by pin 43 and ring 49. Therefore, it is respectfully submitted that the lower clothing supports of the present invention are completely different from the assembly tube 15 and the side clip/bracket 41 of Hatley et al. '518 in structure, shape and function.

Furthermore, as described above, according to the presently claimed invention, the rear portion of the lower clothing piece is inserted into the A-shape or n-shape of the lower clothing supports 130 so that the front portion of the lower clothing piece stimulates the user’s gluteus maximi, iliac crest and abdominal muscles, thereby promoting the development of muscles around the user's waist. It is respectfully submitted that Hatley et al. '518, which is generally attached to the sides of user, cannot achieve the same effect as the present invention because the assembly tube 15 and the clip/bracket 41 are fastened to the support belt assembly 13 by pin 43 and ring 49 generally on opposed sides of the user, and not toward the rear portion of the user, as with the presently claimed invention. Accordingly, Hatley et al. '518 distributes the weight transmitted from the assembly tube 15 through the support belt assembly 13 to the entire pelvic area (Col. 10 of Hatley et al. '518, lines 41 to 46). As such, it is respectfully submitted that Hatley et al. '518 cannot be expected to have the same effect as the present invention, namely, stimulating the user’s gluteus maximi, iliac crest and abdominal muscles thereby promoting muscle development of around the user's waist.

That is, the present invention has the functionality to straighten a waist posture by the self-retentivity of the vertical rods 120 through the structure in which the lower clothing supports 130 and the vertical rods 120 are connected and the rear portion of the lower clothing piece is inserted into the ʌ -shape or n-shape of the lower clothing supports 130. The vertical rods 120 of the present invention has the form of a wire and connects the armpit rests 110 and the lower clothing supports 130, and has a simple wire structure to develop the self-retentivity between the armpit supports 110 and the lower clothing supports 130. The posture correcting device, according to the presently claimed invention, is also lightweight so that the wearer can conveniently and easily wear the posture correcting device during the course of his/her daily life.

With the assembly tube 15 of Hatley et al. '518, the adjustment bolt 47 is located under the lower part of the compression tube 61 and the spring 57 surrounds the adjustment bolt 47. Under the lower part of the adjustment bolt 47 is arranged in the structure of nut 55, pin 43, ring 49 and etc., As a result, Hatley et al. '518 has a relatively complex structure compared to that of the presently claimed invention, and the structure of Hatley et al. '518 is quite heavy and can place a lot of stress on the body of the user if worn during the daily activities of the user.

On the other hand, the presently claimed invention is lightweight and has a simple structure so it is easily attached or removed from clothing such as gowns, gym suits, vests, etc. Since the present invention can be almost completely covered by regular or everyday clothes, it can be used without difficulty throughout the daily activities of the user. Moreover, since the posture correcting device of the present invention has very little discomfort and is light weight, no significant difficulty is experienced by the user during his/her daily life, such as walking, strolling, working in an office, etc. In addition, since the posture correcting device can be utilized to support posture while driving, problems such as decreased concentration and increased fatigue can be prevented.

As noted above, since Hatley et al. '518 relates to a relatively large and complex structure, it is difficult to wear the structure of Hatley et al. '518 underneath conventional clothing. As a result, it is respectfully submitted that there is a significant problem with a user wearing the structure of Hatley et al. '518 during his/her daily activities.

The present invention has a structure in which the armpit rests 110, the vertical rods 120 and the lower clothing supports 130 are vertically connected, and acts on each part of the body by the elasticity of the material and the design of the steel wire thereby inducing the response of muscles. Therefore, the posture correcting device has a corrective effect when walking or strolling, and the posture correcting device also has a support effect when seated in a chair so that, just by wearing the device, it is strengthen the spontaneous erector spinae muscles.

The Applicant acknowledges that the additional references of Meyer '719 and/or Weiner '422 may, arguendo, arguably relate to the features indicated by the Examiner in the Office Action. Nevertheless, the Applicant respectfully submits that the combination of the base reference of Hatley et al. '518 with this additional art of Meyer '719 and/or Weiner '422 fails to cure the above noted deficiencies of the base reference and thus still fails to in any way teach, suggest, disclose or remotely hint at the above distinguishing features of the presently claimed invention. As such, it is respectfully submitted that all of the raised rejections should be withdrawn, at this time, in view of the above amendments and remarks.”

In response, the Office concedes that clips 41 of Hately et al. are not ʌ-shaped or n-shaped; however, clips 41 of Hately et al. function in a manner similar to the lower clothing supports of the instant invention in that they transport forces exerted by the armpits to lower clothing piece (belt 13) which in-turn redistributes those forces to the areas covered by the lowering clothing piece, namely, the hips, pelvic area, abdomen, and gluteus maximi, etc.   As discussed in the amended rejection below, the Office contends that it would been within the level of ordinary skill in the art to modify the shape of the lower clothing supports to include a ʌ-shaped or n-shaped, as taught by Williams et al., since it appears that a change in shape of the downward opening of the clip would have yielded the same result of allowing attachment of the device to a lower clothing piece for redistribution of forces.
As to Applicant’s remarks regarding Hately et al. not having structure that allows the rear portion of the waist of the clothing piece to be received, the Office disagrees.   Applicant’s claim 1 recites, “wherein the lower clothing supports each have either a A-shape or a n-shape with an receiving opening facing downward for receiving a rear portion of a waist part of lower clothing piece being worn by a user, and, during use, the lower clothing supports transmit forces exerted by the armpit rests, via the vertical rods, to the rear portion of the waist part of the lower clothing piece such that a front part of the waist part of the lower clothing piece applies pressure to the user’s glutei maximi, iliac crest and abdominal muscles” (emphasis added by the examiner).  It has been held that a recitation with respect to the Ex parte Masham, 2 USPQ 1647 (1987).  In the instant case, Hatley et al. as modified with Williams et al. is fully capable of having its clips receive a rear portion of a waist part of a lower clothing piece being worn by a user and, during use, the lower clothing supports transmit forces exerted by the armpit rests, via the vertical rods, to the rear portion of the waist part of the lower clothing piece such that a front part of the waist part of the lower clothing piece applies pressure to the user’s glutei maximi, iliac crest and abdominal muscles”.
As to applicant’s remarks related to Hatley et al. being large and complex, it is difficult to wear to during normal activities, and that it is difficult to wear the device under conventional clothing, the Office contends that none of the pending claims are directed to size or bulk, therefore, it is irrelevant if the device of Hately et al. is large and complex.  Furthermore, a close reading of Hatley et al. discloses that the device is easy to put and remove and it is comfortable to wear (col. 5, lines 15-16), while working at a desk job, standing or lying (col. 6, lines 35-36).  Furthermore, nothing in Hately et al. precludes use of the device with conventional clothing.
With respect to Meyer and/or Weiner, Applicant argues that they fail to cure the deficiencies of the base reference and thus fails to teach, suggest, disclose or remotely hint at the distinguishing features of the claimed invention; however, the Office disagrees as noted by the discussed above.  Also, Applicant’s attention is directed to the newly presented rejections based upon the amended claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 9/28/17. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,462,518 (“Hatley et al.”) in view of U.S. Patent No. 9,987,159 (“Williams et al.”).
As regards claim 1, Hatley et al. discloses a therapeutic spinal traction apparatus and multipurpose exercise systems and methods that anticipate Applicant’s presently claimed invention.  More specifically, Hatley et al. discloses a posture correcting device (it must be noted that device of Hatley et al.  provides spinal traction and necessarily corrects posture of a user) comprising: armpit rests (65) bent forward to support both armpits of a user, see Fig. 5); vertical rods (15) each of which extends downward from each of the armpit rests; and lower clothing supports (41) each of which is formed at the lowermost end of each of the vertical rods and fixed to a lower clothing piece (belt 13) of the user (see Fig. 10).  Hately et al. discloses the lower clothing supports each have a Π-shape with an receiving opening facing downward capable of 
Hatley et al. fails to teach the lower clothing supports each have a ʌ -shape or a n-shape.  Williams et al., however, teaches an analogous device, see Fig. 4, having armpit rests (10) vertical rods (4,9,13), and lower clothing supports (14) wherein the lower clothing supports each have a ʌ -shape or a n-shape.  In view of William et al., it would have been an obvious design choice to one having ordinary skill in the art at the time of filing to modify the shape of the clip such that it has a ʌ -shape or a n-shape since it is known to construct the lower supports as such since it appears that a change in shape of the downward opening of the clip would have yielded the same result of allowing attachment of the device to a lower clothing piece for redistribution of forces.
As regards claim 5, modified Hatley et al. discloses the posture correcting device of claim 1, further comprising padded cushions each of which is formed of at least one of rubber, sponge, bondage, and cotton on a surface of each of the armpit rests (col. 10, lines 1-2 discloses the padding for the underarm rest is foam rubber).
As regards claim 6, modified Hatley et al. discloses the posture correcting device of claim 1, further comprising height adjusting portions (col. 9, lines 20-26), but fails to disclose each of the height adjusting portions is detachable from a middle of each of the vertical rods.
However, the Office contends that the substitution of the height adjustment portion of the device of Hatley et al. for another height adjustment portion that is detachable from a middle of each of the vertical rods, or any other height adjustment portion would have been prima facie obvious to one of ordinary skill in the art in order to adjust the height of the device to fit the user.



Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatley et al. in view Williams et al. as applied to claim 1 above, and in further view of U.S. Patent No. 7,150,719 (“Meyer”).
As regards claim 2, modified Hatley et al. discloses the posture correcting device of claim 1, wherein the vertical rods include a left vertical rod supporting a left part of the user and a right vertical rod supporting a right part of the user (note left and right vertical rods 15 in Fig. 10).  Hatley et al. fails to disclose that the posture correcting device further comprises a horizontal rod connecting the left vertical rod and the right vertical rod.
However, Meyer teaches it is known to provide a posture correcting device (see Fig. 5), comprising vertical rods (12,14) and a horizontal rod constituted by (traction sling 22,24, see Fig. 7) in order to impart a traction force about the various portions of the user’s thoracic and lumbar vertebrae (see col. 5, lines 35-41).
In view of Meyer, it would have been obvious to one having ordinary skill in the art to add a horizontal road between vertical rods (15) of Hatley et al. in order to impart a traction force about various portions of the user’s thoracic or lumbar vertebrae during use.
As regards claim 3, modified Hatley et al. discloses the posture correcting device of claim 2, wherein the lower clothing supports include a left lower clothing support formed at the lowermost end of the left vertical rod and a right lower clothing support .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatley et al. in view Williams et al. as applied to claim 1 above, and in further view of U.S. Patent No. 7,035,422 (“Weiner”).
As regards claim 7, Hatley et al. discloses the posture correcting device of claim 1, wherein the device is capable of use during walking (col. 10, lines 50-52).  Hatley et al. fails to teach the device further comprises an upper garment covering a surface of the posture correcting device.  However, Weiner teaches it is known to wear a garment, such as a coat, when walking.  In view of Weiner, it would have been obvious to one of ordinary skill in the art to wear an upper garment, such as the coat of Weiner over the device of Hatley et al. when walking in order to stay warm.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hately et al. in view of U.S. Patent Application No. 2012/0289874 (“Nelson”) in view of Williams et al.
As regards claim 8, Hatley et al. discloses a therapeutic spinal traction apparatus and multipurpose exercise systems and methods that anticipate Applicant’s presently claimed invention.  More specifically, Hatley et al. discloses a posture correcting device (it must be noted that device of Hatley et al. provides spinal traction and necessarily corrects posture of a user) comprising: armpit rests (65) bent forward to support both armpits of a user, see Fig. 5); vertical rods (15) each of which extends downward from capable of receiving a rear portion of a waist part of lower clothing piece being worn by a user, and, during use, the lower clothing supports transmit forces exerted by the armpit rests, via the vertical rods, to the rear portion of the waist part of the lower clothing piece such that a front part of the waist part of the lower clothing piece applies pressure to the user’s glutei maximi, iliac crest and abdominal muscles.
Hatley et al. fails to teach the left and right armpit rests are L-shaped and that the lower clothing supports each have a ʌ -shape or a n-shape. 
With respect to the armpit rests, Hatley et al. discloses that rests (65) may be v-shaped or could be straight or curved.  Nelson, however, discloses an analogous device comprising curved armpit rests (1) having an L-shape, as shown in Figs. 1 and 3. Since Hately et al. discloses additional shaped armpit rests can be employed and since Nelson discloses L-shaped rests, it would have been obvious to one having ordinary skill in the art to have substituted the armpit rests of Hatley et al. for L-shaped armrests to obtain the predictable result of transferring the load from the armpits.
With respect to the shape  of the lower clothing supports, Williams et al., however, teaches an analogous device, see Fig. 4, having armpit rests (10) vertical rods (4,9,13), and lower clothing supports (14) wherein the lower clothing supports each have a ʌ -shape or a n-shape.  In view of William et al., it would have been an obvious design choice to one having ordinary skill in the art at the time of filing to modify the .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hately et al. in view of U.S. Patent No. 7,150,719 (“Meyer”), U.S. Patent Application No. 2012/0289874 (“Nelson”) and Williams et al.
As regards claim 9, Hatley et al. discloses a therapeutic spinal traction apparatus and multipurpose exercise systems and methods that anticipate Applicant’s presently claimed invention.  More specifically, Hatley et al. discloses a posture correcting device (it must be noted that device of Hatley et al. provides spinal traction and necessarily corrects posture of a user) comprising: armpit rests (65) bent forward to support both armpits of a user, see Fig. 5); vertical rods (15) each of which extends downward from each of the armpit rests; and lower clothing supports (41) each of which is formed at the lowermost end of each of the vertical rods and fixed to a lower clothing piece (belt 13) of the user (see Fig. 10).  Hately et al. discloses the lower clothing supports each have a Π-shape with an receiving opening facing downward capable of 
Hatley et al. fails to teach the left and right armpit rests are L-shaped, that the lower clothing supports each have a ʌ -shape or a n-shape, and that the posture correcting device further comprises a horizontal rod interconnecting intermediate section of the left vertical rod and the right vertical rod with one another, and the horizontal rod being shaped and designed to extend around a back of the user during use and facilitate engagement with a rear portion of a waist part of a lower clothing piece of a user. 
However, Meyer teaches it is known to provide a posture correcting device (see Fig. 5), comprising vertical rods (12,14) and a horizontal rod constituted by (traction sling 22,24, see Fig. 7) in order to impart a traction force about the various portions of the user’s thoracic and lumbar vertebrae (see col. 5, lines 35-41).  In view of Meyer, it would have been obvious to one having ordinary skill in the art to add a horizontal road between vertical rods (15) of Hatley et al. in order to impart a traction force about various portions of the user’s thoracic or lumbar vertebrae during use.
With respect to the armpit rests, Hatley et al. discloses that rests (65) may be v-shaped or could be straight or curved.  Nelson, however, discloses an analogous device comprising curved armpit rests (1) having an L-shape, as shown in Figs. 1 and 3. Since Hately et al. discloses additional shaped armpit rests can be employed and since Nelson discloses L-shaped rests, it would have been obvious to one having ordinary skill in the art to have substituted the armpit rests of Hatley et al. for L-shaped armrests to obtain the predictable result of transferring the load from the armpits.
With respect to the shape  of the lower clothing supports, Williams et al., however, teaches an analogous device, see Fig. 4, having armpit rests (10) vertical rods .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796.  The examiner can normally be reached on Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.